Title: To James Madison from James Madison, Sr., 5 January 1795
From: Madison, James, Sr.
To: Madison, James


Letter not found. 5 January 1795. Acknowledged in JM’s letter to his father of 26 Jan. 1795. Inquires about marketing JM’s wheat crop. Mentions need for timothy seed. Requests items to be shipped from Philadelphia: mill stones and bolting (sifting) cloths (for the gristmill that JM’s family planned to build), and tea for JM’s sister, Sarah Catlett Madison Macon. Asks what horses should be used for spring plowing. Requests that JM make inquiries about the claim of Mr. Laundrum and selling his father’s U.S. treasury certificates. Asks what has happened to James Madison (son of JM’s brother Francis).
